Citation Nr: 1809098	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO. 11-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record. 

This appeal was most recently before the Board in June 2017. The appeal was remanded for additional development. As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review. See Stegall v. West, 11 Vet. App. 268   (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in June 2017 in order to obtain a VA examination and opinion as to whether the Veteran's back disability was caused or aggravated by her service-connected PTSD. Prior opinions were found to be inadequate.

The Board finds the July 2017 VA opinion to be inadequate because the opinion provider failed to provide an adequate rationale or address relevant evidence in the claims file. In the July 2017 opinion, the examiner acknowledged the Veteran's testimony at her February 2012 Board hearing that her Paget's disease is an autoimmune disease that is caused by the chronic stress of her service-connected PTSD. However, the examiner only remarked that there is no medical literature that lumbar spondylosis, degenerative disc disease (DDD) or degenerative joint disease (DJD) is caused by PTSD. The examiner does not discuss whether any chronic stress can cause symptoms of Paget's disease. On remand the VA examiner should address whether any stress, to include symptoms of the Veteran's service-connected PTSD, can cause symptoms of Paget's disease.

Additionally, the examiner reported that they were unable to locate the Veteran's August 2008 record where the treating physician noted that the Veteran had physical signs of fibromyalgia with multiple trigger points in her back, as directed in the Board's June 2017 remand. Although the examiner responded to this question by stating fibromyalgia is an entirely different medical condition without any clinical correlation and no proximate cause to claimed Paget's disease and lumbar spondylosis, DDD or DJD, the examiner did not address whether trigger points of fibromyalgia can cause back pain. Of note, the record in question is associated with the Veteran's file with a receipt date of February 13, 2017 on page 118. On remand, the examiner is asked to discuss whether the Veteran's back pain, to include Paget's disease could be causally related to trigger points of fibromyalgia.

Finally, following the July 2017 VA examination, the Veteran noted the examiner's medical opinion also states that lumbar spondylosis/DDD/DJD are related to body weight and the examiner included a reference that that the Veteran has a history of obesity. The Veteran contends that her weight increase is related to her depression associated with her service-connected PTSD. 

Obesity itself is not a disability and thus, cannot be the subject of service connection. VAOPGCPREC No. 1-2017 (Jan. 6, 2017). However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). Id. The Board will remand for additional medical assessment, to include consideration of the GC opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the examiner who conducted the July 2017 examination (or other qualified examiner if unavailable) for a supplemental medical opinion. The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review. If the opinion cannot be provided without an examination, an examination should be scheduled. 

After reviewing the record, the examiner should answer the following:

(a) List all, if any, diagnoses for the Veteran's chronic back pain. 

(b) Is it as least as likely as not that any currently diagnosed back disability is causally related to active service?

(c) If the answer to (b) is no, is it at least as likely as not that any currently diagnosed back disability was caused by the Veteran's service-connected PTSD?

(d) If the answer to (b) and (c) are no, is it at least as likely as not that any currently diagnosed low back disorder was aggravated (defined as any increase in disability) by the service-connected PTSD? In answering this question, the examiner must specifically answer the following: 

(i) (1) did the Veteran's service-connected PTSD cause her to become obese; (2) if so, was the obesity a substantial factor in causing back pain; and (3) would the back pain not have occurred but for obesity? 

(ii) The August 2008 VA treatment record noting the Veteran had physical signs of fibromyalgia with multiple trigger points in her back and that she may benefit from anti-depressants, implying a possible connection between the Veteran's back pain and depression. For the examiner's reference, this record has a receipt date of February 13, 2017, on page 118.

Any opinion expressed by the VA examiner must be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Then adjudicate the Veteran's service connection claim. If the benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




